UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21606 Tilson Investment Trust (Exact name of registrant as specified in charter) 145 East 57th Street, 10th Floor, New York, New York 10022 (Address of principal executive offices)(Zip code) A. Vason Hamrick 116 South Franklin Street, Post Office Box 69, Rocky Mount, North Carolina27802 (Name and address of agent for service) Registrant's telephone number, including area code: 252-972-9922 Date of fiscal year end: October 31 Date of reporting period: July 31, 2009 ITEM 1.SCHEDULE OF INVESTMENTS Tilson Focus Fund Schedule of Investments (Unaudited) As of July 31, 2009 Shares Value (Note 1) COMMON STOCKS - 89.42% Consumer Discretionary - 17.97% * Ambassadors International, Inc. $ Barnes & Noble, Inc. * Borders Group, Inc. * Daily Journal Corp. * dELiA*s, Inc. * Domino's Pizza, Inc. * Footstar, Inc. * Premier Exhibitions, Inc. * Proliance International, Inc. 2 *a Sears Canada, Inc. * Sears Holdings Corp. 6 Target Corp. * TravelCenters of America LLC Wendy's/Arby's Group, Inc. Whirlpool Corp. Consumer Staples - 4.21% Altria Group, Inc. * American Italian Pasta Co. 61 * Dr Pepper Snapple Group, Inc. * Monterey Gourmet Foods, Inc. The Coca-Cola Co. 22 * Winn-Dixie Stores, Inc. Energy - 8.29% Atlas America, Inc. Atlas Pipeline Partners LP 23 * Contango Oil & Gas Co. Crosstex Energy, Inc. Crosstex Energy LP * Helix Energy Solutions Group, Inc. Financials - 32.75% American Express Co. * Berkshire Hathaway, Inc., Cl. B Citigroup, Inc. 59 Discover Financial Services a Fairfax Financial Holdings Ltd. 34 * General Growth Properties, Inc. REIT * GHL Acquisition Corp. 10 98 * Leucadia National Corp. (Continued) Tilson Focus Fund Schedule of Investments (Unaudited) As of July 31, 2009 Shares Value (Note 1) Financials - (Continued) * Liberty Acquisition Holdings Corp. $ Odyssey Re Holdings Corp. Origen Financial, Inc. REIT Resource America, Inc., - Cl. A The First of Long Island Corp. The Goldman Sachs Group, Inc. * Trian Acquisition I Corp. 4 39 US Bancorp 23 Wells Fargo & Co. Wesco Financial Corp. Winthrop Realty Trust, REIT Health Care - 4.97% Johnson & Johnson Pfizer, Inc. Industrials - 1.88% General Electric Co. Information Technology - 13.85% Broadridge Financial Solutions, Inc. * CommScope, Inc. * eBay, Inc. * EchoStar Corp. Microsoft Corp. *a PNI Digital Media, Inc. * Sun Microsystems, Inc. * Yahoo!, Inc. Materials - 5.50% Huntsman Corp. The Dow Chemical Co. Total Common Stocks (Cost $10,412,372) Principal InterestRate MaturityDate PRIVATE MORTGAGE BACKED SECURITY - 2.96% *
